Case: 16-11677     Date Filed: 02/15/2017   Page: 1 of 7


                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-11677
                        Non-Argument Calendar
                      ________________________

                            Agency No. 002396-10



CHRISTOPHER E. HUMINSKI,

                                                            Petitioner-Appellant,

                                   versus

COMMISSIONER OF IRS,

                                                          Respondent-Appellee.

                      ________________________

                 Petition for Review of a Decision of the
                              U.S.Tax Court
                       ________________________

                             (February 15, 2017)

Before MARCUS, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 16-11677      Date Filed: 02/15/2017      Page: 2 of 7


       Christopher Huminski, proceeding pro se, appeals from the U.S. Tax Court’s

denial of: (1) his “motion for leave to vacate” the Tax Court’s November 2012

order accepting the Commissioner’s deficiency calculations following Huminski’s

petition for a redetermination of tax deficiencies for tax years 2005 through 2008;

and (2) his related motions for reconsideration thereof.1 On appeal, Huminski

argues that the Tax Court construed his “motion for leave to file a motion to

vacate” as a “motion to vacate,” and this construction deprived him of access to the

Tax Court, and precluded him from litigating his claim that the November 2012

judgment resulted from fraud on the court. He asserts that he raised his fraud-on-

the-court argument in his initial motion for reconsideration, but the Tax Court

declined to consider it. Finally, Huminski contends that the Tax Court’s orders

denying his motions for reconsideration contain insufficient factual or legal

findings to allow appellate review.


       We review the Tax Court’s denial of a motion to vacate for abuse of

discretion. Romano-Murphy v. C.I.R., 816 F.3d 707, 714 (11th Cir. 2016).

Likewise, we review the Tax Court’s denial of leave to file a motion to vacate for

abuse of discretion. Davenport Recycling Associates v. C.I.R., 220 F.3d 1255, 1258

(11th Cir. 2000). The Tax Court’s denial of a motion for reconsideration is also
       1
         Huminski’s appeal in this case is related to his appeal in Case No. 16-12400, which
concerns the U.S. Tax Court’s orders: (1) granting the Commissioner’s motion for summary
judgment and sustaining its proposed levy to collect Huminski’s unpaid tax liabilities for tax
years 2005 through 2010; and (2) denying Huminski’s related motion to vacate or revise.
                                              2
              Case: 16-11677     Date Filed: 02/15/2017   Page: 3 of 7


reviewed for an abuse of discretion. See Byrd’s Estate v. C.I.R., 388 F.2d 223, 234

(5th Cir. 1967). Accordingly, we will reverse the Tax Court’s decision only if we

are left with a “definite and firm conviction that the Tax Court committed a clear

error of judgment in the conclusion it reached.” Id. We liberally construe briefs

filed by pro se litigants. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

However, we may affirm the Tax Court’s decision “on any ground that finds

support in the record.” Long v. Commissioner of IRS, 772 F.3d 670 (11th Cir.

2014).


      The Internal Revenue Code provides that a decision of the Tax Court

becomes final 90 days after entry if no party files a notice of appeal. 26 U.S.C.

§§ 7481(a), 7488. Additionally, Tax Court Rule 162 provides that a motion to

vacate must be filed “within 30 days after the decision has been entered, unless the

Court shall otherwise permit.” Tax Ct. R. 162. Thus, as a general rule, the Tax

Court lacks jurisdiction to vacate a decision once it becomes final. Davenport, 220
F.3d at 1259. However, there are certain narrowly circumscribed exceptions to this

rule, and the Tax Court may vacate an otherwise final decision if the decision was

procured by fraud on the court. Id. at 1259. In the context of a motion to vacate a

final Tax Court decision, “fraud upon the court” is narrowly construed and will

only be found in those instances where an “unconscionable plan or scheme which

is designed to improperly influence the court in its decision prevent[s] the

                                          3
              Case: 16-11677     Date Filed: 02/15/2017   Page: 4 of 7


opposing party from fully and fairly presenting his case.” Id. at 1262 (quotations

and citation omitted).

      Tax Court Rule 161 governs motions for reconsideration, which can be filed

to challenge the Tax Court’s opinion or findings of fact. Tax Ct. R. 161. Outside

the context of the Tax Court, we have held that a motion for reconsideration cannot

be used to relitigate old matters, raise arguments or present evidence that could

have been raised prior to the entry of judgment. See Michael Linet, Inc. v. Village

of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005) (addressing a motion for

reconsideration labeled as a Fed. R. Civ. P. 59(e) motion to alter the judgment); see

also Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009) (noting

that this prohibition extends to “new arguments that were previously available, but

not pressed”); Tax Ct. R. 1(b) (noting “[w]here in any instance there is no

applicable rule of procedure, the Court . . . may prescribe the procedure, giving

particular weight to the Federal Rules of Civil Procedure to the extent that they are

suitably adaptable to govern the matter at hand”).

      Here, the Tax Court did not abuse its discretion by denying Huminski’s

“motion for leave to vacate judgment.” See Davenport, 220 F.3d at 1258.

Huminski’s motion, filed nearly three years after the Tax Court’s order sustaining




                                          4
                Case: 16-11677      Date Filed: 02/15/2017      Page: 5 of 7


the Commissioner’s deficiency determinations, 2 was both untimely under Tax

Court Rule 162, and well beyond the date the November 2012 order became final.

See 26 U.S.C. §§ 7481(a), 7488; Tax Ct. R. 162. Thus, although the Tax Court

retained the authority to set aside the November 2012 order based upon fraud, it

could only do so if Huminski demonstrated the existence of an unconscionable

scheme designed to improperly influence the Tax Court and prevent him from fully

and fairly presenting his case. See Davenport, 220 F.3d at 1262. Although

Huminski asserted, without elaboration, that the November 2012 order was

procured through fraud, he did not explain the alleged fraud, his delay in filing his

“motion for leave to vacate,” or how any purported fraud prevented him from

presenting his case. See id. Accordingly, the Tax Court did not abuse its discretion

by denying Huminski’s motion, irrespective of whether it construed the motion as

a “motion to vacate” or a “motion for leave to vacate.” See Romano-Murphy, 816
F.3d at 714; Davenport, 220 F.3d at 1258.

       Likewise, the Tax Court did not abuse its discretion by denying Huminski’s

motions for reconsideration. See Byrd’s Estate, 388 F.2d at 234. In his first motion

for reconsideration, Huminski argued, generally, that the IRS committed fraud on

the court when it calculated his tax liabilities. However, in support of this

contention, Huminski simply resurrected the arguments that he raised and then

2
        Huminski did not appeal the Tax Court’s decision sustaining the Commissioner’s
deficiencies.
                                              5
              Case: 16-11677     Date Filed: 02/15/2017   Page: 6 of 7


subsequently abandoned prior to the Tax Court’s November 2012 order sustaining

the Commissioner’s deficiency determinations. Accordingly, because a motion for

reconsideration cannot be used to raise argument or present evidence that could

have been raised previously, before the entry of judgment, Huminski was not

entitled to reconsideration of the November 2012 order. See Michael Linet, Inc.,
408 F.3d at 763.

      Regardless, however, Huminski’s underlying contention—that the

November 2012 order was procured by fraud—is without merit. As noted

previously, the Tax Court could only set aside the final order if Huminski

demonstrated the existence of an unconscionable scheme designed to improperly

influence the Tax Court and prevent him from fully and fairly presenting his case.

See Davenport, 220 F.3d at 1262. However, the grounds that Huminski identified

in support of his fraud-on-the-court argument do not implicate his ability to “fully

and fairly” present his case before the Tax Court. See id. Indeed, Huminski

actually presented his various “fraud” arguments—pertaining to the IRS’s

authority to challenge the correctness of a filed tax return or to impose an income

tax on his occupation—to the Tax Court prior to the entry of the 2012 order he

now seeks to vacate. Accordingly, the Tax Court did not abuse its discretion by

denying Huminski’s motions for reconsideration.




                                          6
              Case: 16-11677     Date Filed: 02/15/2017    Page: 7 of 7


      Finally, Huminski’s remaining argument—that the Tax Court’s orders

denying his motions for reconsideration contained insufficient factual or legal

findings to allow appellate review—is unavailing. Although the Tax Court denied

Huminski’s motions for reconsideration in a summary fashion, remand is not

required because a complete understanding of the issues may be had without the

aid of separate findings. See Harris v. Thigpen, 941 F.2d 1495, 1504 n.16 (11th

Cir. 1991) (interpreting the requirement, from Fed. R. Civ. P. 52(a), that a district

court must make findings of fact and conclusions of law in the record).

Furthermore, even assuming, arguendo, that the Tax Court erred by failing to

explain its reasoning, we may affirm “on any ground that finds support in the

record.” Long, 772 F.3d at 675. As discussed previously, Huminski was not

entitled to reconsideration of the Tax Court’s order denying his “motion for leave

to vacate” the November 2012 order, because the grounds he identified in support

of his fraud-on-the-court argument do not implicate his ability to “fully and fairly”

present his case before the Tax Court.

      Accordingly, the Tax Court did not abuse its discretion by denying

Huminski’s motions for reconsideration and leave to vacate, and we affirm.

      AFFIRMED.




                                           7